IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           March 19, 2009
                                         No. 08-60054
                                       Summary Calendar                Charles R. Fulbruge III
                                                                               Clerk

UBALDO HERNANDEZ

                                                   Petitioner

v.

ERIC H HOLDER, JR, U S ATTORNEY GENERAL

                                                   Respondent


                          Petition for Review of an Order of the
                             Board of Immigration Appeals
                                   BIA No. A99 140 198


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
       Ubaldo Hernandez, a native and citizen of Mexico, has petitioned for
review of the Board of Immigration Appeals’ (BIA) summary dismissal of his
appeal for      failure    to   file    a   supporting   brief   pursuant     to   8   C.F.R.
§ 1003.1(d)(2)(i)(E). Hernandez has failed to brief, and has thus waived, the
central issue whether the BIA erred in summarily dismissing his appeal on this
basis. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003). Accordingly,
he has not shown error in the BIA’s decision, and his petition for review is
DENIED.


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.